DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation: “the multiple of wiring portions forming current paths with each of the multiple of connection lines are of the same potential,” ss not clear because the wire connections do not appear to be uniform, they are staggered and extend in different directions. Therefore, it is not clear on how they are of the same potential. The Examiner will read the claim as: any connections of the wiring portions will be read as making connections of the same potential.
Regarding claim 3, the limitation: “a current energizing the first terminal or the second terminal is greater than a current energizing the third terminal” is not clear because there are no explanation or limitations in the claim detailing why the current is greater.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,2,5,6,14,15,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eytcheson et al. USPAT 5,492,842.
Regarding claim 1, Eytcheson shows in fig.6-12, a semiconductor module, comprising  semiconductor element; a first terminal (14) on which the semiconductor element (18 or 20)(col.11, line 25-35) is mounted; a second terminal (36a)(col.11, line 45-60) disposed in a periphery of the semiconductor element (18 or 20) and having a multiple of wiring portions; and a multiple of connection lines (wring connecting 10 to 36) (see fig. 9) extending in multiple directions from an upper face of the semiconductor element and connected to each of the multiple of wiring portions of the second terminal (36), wherein a free region is provided among the multiple of wiring portions, and the multiple of connection lines (the wirings) and the multiple of wiring portions forming current paths with each of the multiple of connection lines are of the same potential (the wirings are extending from 10 and making a similar connection to 36, the connection could be interpreted as making connection at the same potential).
As for the functional limitation, reciting a connection at the same potential; labels, statements of intended use, or functional language do not structurally distinguish claims over prior art. The structure of the device is substantially identical to that of the claimed structure which may function in the same manner, be labeled in the same manner, or be used in the same manner. MPEP 2112.01. 
Regarding claim 2, Eytcheson shows in fig.6-12, a semiconductor module wherein the multiple of connection lines (wiring extending from 10 to 36a) are extended from different side end faces of the semiconductor element (18 or 20).
Regarding claim 5, Eytcheson shows in fig.6-12, a semiconductor module wherein the second terminal (36a) is a potential terminal of the upper face of the semiconductor element (18 or 20) of a lower arm of upper and lower arms configured by a multiple of semiconductor elements including the semiconductor element being connected.

Regarding claim 6, Eytcheson shows in fig.6-12, a semiconductor module wherein the second terminal (36a) has an annular portion connected to, or integrally formed with, the multiple of wiring portions (wires connected to 18, 20), the free region (60)  is provided on an inner side of the annular portion, and the multiple of connection lines and the multiple of wiring portions and the annular portion forming current paths with each of the multiple of connection lines are of the same potential (see top view in fig. 8).
Regarding claim 7, Eytcheson shows in fig.6-12, a semiconductor module wherein a hole portion (60) is formed in one portion of the free region.
Regarding claim 14, Eytcheson shows in fig.6-12, a semiconductor module, wherein the second terminal (36a) is a potential terminal of the upper face of the semiconductor element of a lower arm of upper and lower arms configured by a multiple of semiconductor elements (18 or 20) including the semiconductor element being connected.
Regarding claim 15, Eytcheson shows in fig.6-12, a semiconductor module wherein the second terminal (36a) has an annular portion connected to, or integrally formed with, the multiple of wiring portions, the free region (60) is provided on an inner side of the annular portion, and the multiple of connection lines and the multiple of wiring portions and the annular portion forming current paths with each of the multiple of connection lines are of the same potential.

Regarding claim 16, Eytcheson shows in fig.6-12, a semiconductor module wherein a hole portion (60) is formed in one portion of the free region.
Regarding claim 20, Eytcheson shows in fig.6-12, a power conversion device (col.12, line 1-5), comprising: the semiconductor module, a main conversion circuit that converts and outputs an input power; and a control circuit (col.8, line 50-60), (col.23, line 23-27) that outputs a control signal that controls the main conversion circuit to the main conversion circuit.
3.	Claim(s) 8-11,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eytcheson as applied to claims… and further in view of Tschirbs US 2010/0127371.
Regarding claim 8-11, 17, Eytcheson  shows in fig. 6-12, a semiconductor module wherein an H-bridge circuit is configured by a multiple of semiconductor elements (18, 20) including the semiconductor element, the second terminal is formed of a lead frame, the free region (60) is disposed in a center of the lead frame, and the multiple of semiconductor elements (18, 20) are disposed with linear symmetry centered on the free region; comprising four current paths in the annular portion in a periphery of the free region; configured by a multiple of semiconductor elements (18, 20) including the semiconductor element, the second terminal is formed of a lead frame, the free region is disposed in a center of the lead frame, and the multiple of semiconductor elements are disposed with linear symmetry centered on the free region; comprising four current paths in the annular portion in a periphery of the free region; a circuit configured by a multiple of semiconductor elements (18, 20) including the semiconductor element, the second terminal is formed of a lead frame, the free region is disposed in a center of the lead frame, and the multiple of semiconductor elements are disposed with linear symmetry centered on the free region.
Eytcheson differs from the claimed invention because he does not explicitly disclose a device having a H-bridge circuit.
Tschirbs discloses [0059], a device having a H-bridge circuit.
Tschirbs is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Eytcheson. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Tschirbs in the device of Eytcheson because a H-bridge circuit is a typical arrangement commonly known in the art, and also this arrangement will improve the ampacity of the circuit.
Allowable Subject Matter
Claims 3, 4, 12, 13, 18, 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/           Primary Examiner, Art Unit 2813